Citation Nr: 0904880	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a brain tumor.

3.  Entitlement to service connection for tumors of the feet.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for eyesight loss, to 
include as secondary to the claim for service connection for 
a brain tumor.

7.  Entitlement to service connection for a head injury.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 
and from May 1994 to September 1994.  This case comes to the 
Board of Veterans' Appeals (Board) from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

It is noted that these claims were last adjudicated by the RO 
prior to the submission of more evidence.  However, the 
veteran has submitted a waiver of the agency of original 
jurisdiction regarding such evidence and as such, the claims 
are now properly before the Board.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for pes planus was denied in rating decisions dated on July 
7, 1999 and in October 1999.  The Veteran did not fully 
appeal these unfavorable decisions and they became final.

2.  Evidence associated with the claims file since the last 
final disallowance of the claim for service connection for 
pes planus in October 1999 is not both new and material 
evidence as it does not indicate that the condition was 
aggravated in service, and thus, the evidence does not relate 
to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's claim for entitlement to service connection 
for brain cancer was denied in a rating decision dated in 
September 1992.  The Veteran did not fully appeal this 
unfavorable decision and it became final.

4.  Evidence associated with the claims file since the 
September 1992 rating decision regarding cancer is not both 
new and material evidence as it does not indicate that the 
condition was aggravated in service, and thus, the evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim.

5.  The evidence of record does not support the conclusion 
that the Veteran has tumors of the feet that are related to 
service.

6.  The evidence of record does not support the conclusion 
that the Veteran has PTSD that is related to an in-service 
combat-related stressor.

7.  The evidence of record does not support the conclusion 
that the Veteran has memory loss that is related to service.

8.  The evidence of record does not support the conclusion 
that the Veteran has eyesight loss that is related to 
service, to include as secondary to the claim for service 
connection for a brain tumor.

9.  The evidence of record does not support the conclusion 
that the Veteran has a head injury that is related to 
service.




CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having not been presented for 
the claim for service connection for pes planus, the claim 
for service connection for pes planus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The September 1992 rating decision, which denied service 
connection for cancer is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence having not been presented for 
the claim for service connection for brain cancer, the claim 
for service connection for brain cancer is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  Tumors of the feet were not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

6.  PTSD was not incurred as a result of in-service combat-
related stressors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 4.125 (2008).

7.  Memory loss was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

8.  Eyesight loss was not incurred or aggravated during 
active duty service nor is it related to a service-connected 
disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).

9.  A head injury was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2002 for the claims regarding pes planus and brain cancer 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

As for the claims for service connection, the VCAA duty to 
notify was satisfied by way of letters sent to the Veteran in 
March and December 2004 that fully addressed all notice 
elements and were sent prior to the initial RO decisions in 
those matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and service treatment records.  He has 
submitted some private medical records as well.  He was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
A VA medical examination was undertaken in December 2003.  No 
examination was specifically necessary; however, as the 
Veteran submitted no evidence that any of the claimed 
conditions were related to service.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims to Reopen

The Veteran's claim for pes planus was previously denied by 
the RO in rating decisions dated on July 7, 1999 and in 
October 1999.  The July 1999 rating decision stipulated that 
the claim would be readjudicated if more of the Veteran's 
service treatment records became available and that any 
subsequent decision would prevail if a different conclusion 
was reached.  The October 1999 decision also denied the claim 
and as such does not supercede the July 7, 1999 decision.  It 
is noted that while the VCAA provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 2000 
be readjudicated under the provisions of the new law, the 
initial denial in this case dated on July 7, 1999 predates 
the effective date of that law and as such, the claim will be 
adjudicated as a claim to reopen as the Veteran did not 
appeal the decisions.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002 & Supp. 
2007).  

The Veteran's claim for a brain tumor was also previously 
denied by the RO.  That decision, dated in September 1992, 
also went unappealed by the Veteran.

As these decisions went unappealed by the Veteran, they 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The claim for pes planus was denied in 1999 because of lack 
of showing that the condition had been aggravated in service.  
Service treatment records indicated that the Veteran had pes 
planus upon entry but were absent for complaints or treatment 
regarding the condition in service.  In addition, no post-
service treatment records showed that the condition had been 
aggravated by service.  

Since the last final disallowance of the Veteran's claim in 
October 1999, the Veteran has submitted private and VA 
treatment records showing complaints of foot pain, diagnoses 
of pes planus, and diagnoses of additional foot problems 
which are discussed in a separate issue for service 
connection in this decision.  An October 2002 VA treatment 
record includes a history of foot pain since the 1990s as per 
the Veteran's oral history of the disorder.  This history is 
the same as what he claimed prior to previous adjudications 
of this claim and does not indicate a medical opinion that 
the condition was aggravated during service.

As none of the treatment records indicates that the Veteran's 
pes planus was aggravated in service, the claim in not 
reopened.  While the treatment records submitted since the 
last final disallowance of the claim are new as they were not 
received prior to the last final disallowance, they are not 
material to the claim for service connection for pes planus.  
As this new evidence does not, by itself or when considered 
with previous evidence of record, relate to the theory that 
the Veteran's service aggravated his pes planus, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and as such, is not considered to be material.  As the 
Veteran has not submitted evidence that is both new and 
material with regards to his claim for service connection for 
pes planus, the claim is not reopened.

With regards to the claim for brain cancer, the September 
1992 decision to deny service connection was based on the 
Veteran's service treatment records available at that date 
which indicated a possible diagnosis of sinusitis and sinus 
arrhythmia on single acute and transitory episodes and not 
presenting in a chronic manner or at separation.  Post-
service treatment records show treatment for sinus cancer 
well after service and unrelated to service.  Nothing showed 
a connection between the Veteran's cancer and his active duty 
and as such service connection was denied.

Since that time, the Veteran re-enlisted for a period of 4 
months and has submitted service treatment records and 
private and VA treatment records.  None of these records 
suggest that the Veteran's cancer was related to or 
aggravated in service.

While the treatment records submitted since the last final 
disallowance of the claim are new as they were not received 
prior to the last final disallowance, they are not material 
to the claim for service connection for brain cancer.  As 
this new evidence does not, by itself or when considered with 
previous evidence of record, relate to the theory that the 
Veteran's service aggravated his brain cancer or that his 
cancer is in any way related to service, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and as such, is not considered to be material.  As the 
Veteran has not submitted evidence that is both new and 
material with regards to his claim for service connection for 
brain cancer, the claim is not reopened.

Claims for Service Connection

The Veteran claims entitlement to service connection for 
tumors of the feet, PTSD, memory loss, and eyesight.

Generally, under the relevant laws and regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TUMORS OF THE FEET

The Veteran claims that he has tumors of the feet that are 
related to service.

The Veteran's service treatment records are silent regarding 
any tumors of the feet.  He was noted to have had pes planus 
upon entrance into service as is discussed above.  However, 
nothing regarding tumors of the feet was shown in service.

Since separation, the Veteran's VA treatment records show 
repeated complaints of foot pain and tumors on the feet which 
have been diagnosed as plantar fibromatosus.  No etiology of 
the Veteran's foot disorder has been shown in the medical 
evidence despite ongoing treatment beginning in March 2000.  
Notably, no nexus opinion relating the tumors to service has 
been made.

Without such a connection between the Veteran's current 
condition and service, service connection cannot be 
established.

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a Veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the Veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

Here, the Veteran has not been shown to have been diagnosed 
as having PTSD.  Rather, VA treatment records indicate 
diagnoses of depression and anxiety disorder with no known 
etiology and which have not been related to service in any 
way.  

Without a diagnosed disability, the claim for service 
connection must be denied.  See 38 U.S.C.A. §§ 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the claim for PTSD must be denied.

In addition, a broader claim for a psychiatric disorder in 
general would also fail as no relation between the diagnosed 
psychiatric disorders of depression and anxiety has been made 
to service.

The Board notes that, even though psychosis is a disability 
for which service connection may be presumed pursuant to 38 
C.F.R. § 3.309 (2008), it must be diagnosed to a compensable 
degree within one-year of the veteran's separation from 
service.  See 38 C.F.R. § 3.307. In this case, however, as 
the record shows that a psychosis, but not PTSD, was first 
diagnosed many years after separation, service connection on 
a presumptive basis is not warranted.

MEMORY LOSS

The Veteran claims that he has memory loss as related to 
service as well.  The Veteran's service treatment records 
show no complaints or treatments for memory loss in service.  
As seen above, the Veteran has been diagnosed with the 
psychiatric disorders of depression and anxiety but these 
disorders have not been related to service.  

Memory loss may be shown to be a symptom of those 
disabilities; however, a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms can be attributed, there is no basis to 
find memory loss for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, without a showing that any underlying diagnosed 
disability is related to service, service connection cannot 
be granted.

LOSS OF EYESIGHT

In addition to the above-cited regulations regarding direct 
service connection, the regulations provide that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  As there was an amendment to 
§ 3.310 and the Veteran filed his claim prior to October 10, 
2006, the effective date of the change, the newer and less 
liberal version is not applicable to the appeal.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006); VAOPGCPREC 7-2003.  
Regardless, it is noted that the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The stated intent of 
the change was to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).

The regulations regarding secondary service connection are 
not for application here.  As the Veteran has claimed 
eyesight loss as secondary to his brain tumor and the brain 
tumor has not been service connected (see above), no claim 
for secondary service connection remains.  Instead, the claim 
will be adjudicated as a claim for direct service connection.

The Veteran's service treatment records show no complaints or 
treatment for vision problems.  The Veteran complained of dry 
eyes (March 1992) and was diagnosed with conjunctivitis 
(December 1991) as secondary to treatment for cancer.

Post service treatment records include VA treatment records 
indicate that he had previous cataract surgery (see VA 
treatment record dating from February 2003) and a May 2004 VA 
treatment record indicates that the Veteran had decreased 
vision in the left eye which may be due to radiology 
treatment associated with his treatment for sinus cancer.

Without a showing that the Veteran's loss of vision is 
related to service, service connection cannot be established.



HEAD INJURY

The Veteran's service treatment records are silent regarding 
any complaints or treatment for a traumatic head injury.  No 
such injury is documented in those records and the Veteran 
has submitted no evidence of the occurrence of such an 
injury.  The Veteran's post-service treatment records are 
similarly silent regarding any complaints or treatment for 
residuals of such an injury.  

As seen above, without a diagnosis of a current condition, 
service connection must be denied.  See 38 U.S.C.A. §§ 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence that the Veteran has any current residuals of a head 
injury that are related to service, service connection is 
therefore denied.

CONCLUSION

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

















(CONTINUED ON NEXT PAGE)


In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for pes planus is not reopened.

New and material evidence having not been submitted, the 
claim for service connection for a brain tumor is not 
reopened.

Service connection for tumors of the feet is denied.

Service connection for PTSD is denied.

Service connection for memory loss is denied.

Service connection for eyesight loss, to include as secondary 
to the claim for service connection for a brain tumor, is 
denied. 

Service connection for a head injury is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


